[Cite as Kemba Fin. Credit Union v. Covington, 2021-Ohio-2120.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Kemba Financial Credit Union,                      :

                Plaintiff-Appellee,                :
                                                                        No. 20AP-487
v.                                                 :                 (C.P.C. No. 19CV-9910)

Venesia A. Covington,                              :              (ACCELERATED CALENDAR)

                Defendant-Appellant.               :



                                          D E C I S I O N

                                     Rendered on June 24, 2021


                On brief: Venesia A. Covington, pro se.

                On brief: Weltman, Weinberg & Reis, Co. L.P.A., and
                Allen J. Reis, for appellee.

                 APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.
        {¶ 1} Plaintiff-appellant, Venesia A. Covington, pro se, appeals from the
October 22, 2020 judgment of the Franklin County Court of Common Pleas granting the
motion of defendant-appellant, Kemba Financial Credit Union ("Kemba"), for summary
judgment, denying the motion of Covington to dismiss, and dismissing Covington's
counterclaim with prejudice. (Oct. 22, 2020 Decision & Entry.) Because Covington has
filed a largely unintelligible document that fails to even substantially comply with any of
the rules governing practice and procedure before this Court, we sua sponte dismiss this
appeal.
I. Facts and Procedural History
        {¶ 2} This is a breach of contract action involving two separate loan agreements for
the purchase of two vehicles. Appellant defaulted under the terms of both loans, resulting
No. 20AP-487                                                                                               2


in the repossession of the two vehicles. Kemba disposed of the vehicles in accordance with
the requirements of R.C. 1309.614, resulting in a deficiency balance on the loans.
        {¶ 3} On December 12, 2019, Kemba filed a complaint asserting two counts of
breach of contract seeking to recover the deficiency balances. (See generally, Dec.12, 2019
Compl.) Kemba sought a total of $19,515.95, plus interest. (Compl. at ¶ 4, 8.) On
February 24, 2020, after having been granted an extension of time in which to respond to
the complaint, appellant filed an "Answer and Counterclaim." The counterclaim alleged
that Kemba fraudulently placed charges on the bank accounts of appellant's three children.
(See generally, Answer and Countercl.)
        {¶ 4} On June 2, 2020, Kemba filed a motion for summary judgment pursuant to
Civ.R. 56 on both counts of the complaint and on the counterclaim of appellant. The motion
for summary judgment was supported by various exhibits, including the loan agreements,
transaction summaries, notices of plans to sell property, notices of deficiencies, and the
affidavit of David Mills, an authorized representative of Kemba and keeper of business
records. Appellant did not respond to the motion for summary judgment.1
        {¶ 5} On October 12, 2020, appellant filed a motion to dismiss Kemba's action in
its entirety, apparently premised on the court's delay in issuing a ruling on Kemba's motion
for summary judgment. On October 20, 2020, Kemba filed a memorandum contra
appellant's motion to dismiss.
        {¶ 6} On October 22, 2020, the trial court entered a decision and entry granting
Kemba's motion for summary judgment filed on June 2, 2020, denying appellant's motion
to dismiss filed on October 12, 2020 and dismissing appellant's counterclaim, with
prejudice. Covington now timely appeals.
II. Discussion
        {¶ 7} Pursuant to App.R. 16(A)(3), an appellant's brief must contain "[a] statement
of the assignments of error presented for review, with reference to the place in the record
where each error is reflected." Assignments of error are particularly important because

1 Prior to the filing of Kemba's motion for summary judgment, in response to the COVID-19 crisis, on
March 27, 2020 the Ohio Supreme Court issued its Administrative Action by the Ohio Supreme Court, 2020-
Ohio-1166, which tolled all time requirements set forth in any and all rules of court between March 9, 2020
and July 30, 2020. As a result, the 28-day period to respond to the motion did not begin to run until July 31,
2020. Thus, appellant had until August 27, 2020 to file her response to the motion for summary judgment
and the earliest the trial court could have rendered a decision on the motion was August 28, 2020.
No. 20AP-487                                                                                 3


appellate courts determine each appeal "on its merits on the assignments of error set forth
in the briefs under App.R. 16." App.R. 12(A)(1)(b). "This court rules on assignments of
error, not mere arguments." Huntington Natl. Bank v. Burda, 10th Dist. No. 08AP-658,
2009-Ohio-1752, ¶ 21, quoting App.R. 12(A)(1)(b); Williams v. Barrick, 10th Dist. No.
08AP-133, 2008-Ohio-4592, ¶ 28 (holding appellate courts "rule[] on assignments of error
only, and will not address mere arguments"). Consequently, without assignments of error,
an appellate court has nothing to review. Luke v. Roubanes, 10th Dist. No. 16AP-766, 2018-
Ohio-1065, ¶ 16.
       {¶ 8} The document that purports to be Covington's appellate brief does not
contain assignments of error as required by App.R. 16. (Nov. 19, 2018 Covington Filing, in
passim.) App.R. 16(A)(3). Nor does it contain any intelligible arguments pointing to how
the trial court erred and from which we might infer a possible assignment of error. App.R.
16(A)(7). Because appellant has failed to set forth any assignments of error for this court's
review, it is not necessary for this court to address appellant's purported arguments in order
to affirm the trial court's judgment. State v. Botts, 10th Dist. No. 12AP-822, 2013-Ohio-
4051, ¶ 9. Appellate courts have discretion to dismiss appeals that fail to set forth
assignments of error. CitiMortgage, Inc. v. Asamoah, 10th Dist. No. 12AP-212, 2012-Ohio-
4422, ¶ 5; Tonti v. Tonti, 10th Dist. No. 06AP-732, 2007-Ohio-2658, ¶ 2.
       {¶ 9} In addition to failing to set forth any assignments of error, Covington's brief
is deficient in that the table of authorities consists of a lengthy list of cases which are not
actually cited anywhere in Covington's filing, there are no issues presented, and there are
no arguments that are supported by proper citations to the record, all as required pursuant
to App.R. 16 and Loc.R. 8(A). The failure to substantially comply with the foregoing
requirements provides independent grounds for dismissal by this court.               See, e.g.,
McCormick v. Hsiu Chen Lu, 10th Dist. No. 18AP-284, 2019-Ohio-624, ¶ 19-20. Indeed,
Loc.R. 10 specifically provides that any "noncompliance with the Appellate Rules or the
Rules of this Court" shall be "deemed good cause for dismissal of an appeal." Loc.R. 10(E).
       {¶ 10} In short, Covington's filing is not a brief in any traditional sense of the word
and fails to comply with substantially any of the rules of this Court or the Ohio Rules of Civil
or Appellate Procedure. We are cognizant that Covington is proceeding pro se without the
benefit of counsel. Nevertheless, it is well-settled that litigants who choose to proceed pro
No. 20AP-487                                                                           4


se "are presumed to have knowledge of the law and legal procedures and are held to the
same standard as litigants who are represented by counsel." Rizzo-Lortz v. Erie Ins.
Group., 10th Dist. No. 17AP-623, 2019-Ohio-2133, ¶ 18, citing In re Application of Black
Fork Wind Energy, LLC, 138 Ohio St.3d 43, 2013-Ohio-5478, ¶ 22. "A litigant proceeding
pro se can neither expect nor demand special treatment." Id., citing Suon v. Mong, 10th
Dist. No. 17AP-879, 2018-Ohio-4187, ¶ 26.
III. Conclusion
      {¶ 11} As Covington has failed to file a brief even substantially in conformity with
the Ohio Rules of Appellate Procedure, we sua sponte dismiss this appeal. App.R. 18(C).
                                                                       Appeal dismissed.

                    LUPER SCHUSTER and MENTEL, JJ., concur.